MEMORANDUM **
Rick Richard Sweet appeals from 288-month sentence imposed following his guilty-plea conviction for interference with commerce by robbery, in violation of 18 U.S.C. § 1951(a), (b)(1), and brandishing a firearm during a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii). We dismiss the appeal.
Sweet contends that the appeal waiver in his plea agreement is not enforceable. We conclude that the waiver was knowing and voluntary and dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182-84 (9th Cir.2000); see also United States v. Bibler, 495 F.3d 621, 623-24 (9th Cir.2007).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.